Citation Nr: 1144849	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO. 09-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran was scheduled for a hearing before the Board via videoconference in September 2011. However, he did not appear for the hearing. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.702 (2011).
 
The claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. and is addressed in the REMAND section below. 


FINDINGS OF FACT

1. The Veteran's claims of service connection for depression and PTSD were denied by an unappealed rating decision in June 2005. 

2. The evidence received since the June 2005 rating decision is new evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The June 2005 rating decision which denied entitlement to service connection for PTSD and depression is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the final June 2005 determination denying the Veteran's claims of entitlement to service connection for PTSD and depression is new and material, and the Veteran's claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

A June 2005 rating decision denied the Veteran's claims of entitlement to service connection for PTSD and depression. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the June 2005 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the June 2005 rating decision consisted of service treatment records and post-service medical records. The Veteran's claim was denied on the basis of the RO's determination that the he had no diagnosis of a psychiatric disorder that was linked to an in-service incident of sexual assault. 

The evidence submitted in support of reopening the claims includes multiple treatment records noting that the Veteran has a diagnosis of PTSD as due to a sexual trauma in the military. Specifically, the Veteran submitted an opinion from L.B., R.N., in which she opines that the Veteran's PTSD symptoms are due to an in-service sexual assault. Additionally, the Veteran testified at a January 2010 hearing before a Decision Review Officer (DRO) that he was sexually assaulted during basic training. 

This evidence raises a reasonable possibility of substantiating the Veteran's claim. The evidence is new, in that it was not of record at the time of the July 2005 rating decision, and it is material under the provisions of 38 C.F.R. § 3.156(a) as it relates to a material fact that supports the Veteran's claim. Therefore, the Veteran's petition to reopen his claim of service connection for a psychiatric disorder, to include PTSD and depression is granted. 


ORDER

As new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder has been submitted, the Veteran's petition to reopen his claim of service connection is granted to this extent. 




REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997). The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror. Id. The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id. 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5). 

Relevant to this claim, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. Id.

The provisions of 38 C.F.R. § 3.304(f)(5) clearly contemplate without exclusion evidence from medical and psychiatric care providers who may have generated evidence shortly after the alleged personal assault. Here, however, the Veteran was in service from July 10, 1075 to August 14, 1975. His discharge report indicates that the Veteran "has no desire and keeps getting psychosomatic ailments, i.e. headaches, stomach, etc. No potential." The form stated that the Veteran was discharged for a reason that existed prior to enlistment and would have been difficult to detect at that time. 

There are apparently no treatment records that indicate that the Veteran sought treatment for any medical or psychiatric complaints; or sought counseling; or reported his alleged assaults to law enforcement personnel during service. 

The Veteran contends that he was sexually assaulted by three of his drill instructors. Following the assault, the Veteran alleges that he was referred to "sick-call" and was eliminated from the U.S. Marine Corps. 

The Veteran has alleged that he never told anyone of the assault because the drill instructors threatened his life. There is no question that the Veteran did not earlier report the incident, and his service treatment records are silent for any complaints, treatment, or diagnosis of a sexual assault. An April 2011 memorandum from the Joint Services Records Research Center (JSRRC) stated that the Veteran's stressor was unable to be confirmed as there was no report of the alleged assault. 

Post-service treatment records indicate that Veteran has a history of psychiatric treatment, and drug and alcohol abuse. 

In support of his claim, the Veteran submitted a letter from L.B., R.N., in which she states that the Veteran has a diagnosis of PTSD that is directly related to the alleged sexual assault that occurred while he was in the military. 

However, the statement from L.B., R.N. does not account for other evidence of record. Treatment notes from the Ridgeview Institute from April through May 1997 indicate that the Veteran reported childhood sexual abuse and abandonment. The Veteran's February 2002 to November 2002 VAMC Albany treatment records document childhood sexual abuse. In a December 2004 VA mental health treatment note, the Veteran reported that "his whole life he has been dealing with death: in June 1999 his 16 (year-old) daughter committed suicide with a gun . . . He also witnessed his mother die of a sudden (myocardial infarction) in 1984 and his father in 1995." New Britain General records from November 2005 through September 2006 note a history of childhood sexual assault as well as the alleged in-service assault. 

The evidence is unclear as to whether the Veteran's psychological disorders are due to his period of service. These events warrant further medical inquiry, as is detailed in 38 C.F.R. § 3.304(f)(3). For this reason, the Board is unable to conduct appellate review of this matter and the claim must be remanded. 

Additionally, while the medical Board report indicates that the Veteran's psychological disorder existed prior to service, applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

A VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service or if any pre-existing psychological disorder was aggravated by the Veteran's period of active military service. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the psychiatric disorders at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue, including any further statements from the treating mental health care providers, whose statements are now of record. 

2. After receipt of the Veteran's response, or the passage of a reasonable amount of time set by the RO/AMC, the RO/AMC will afford the Veteran a psychiatric examination, by a board of two qualified mental health care physicians who have not previously examined the Veteran or provided him mental health care, to determine whether the Veteran has a mental disorder which has been caused by any incident of active military service. The following considerations will govern: 

a. The claims folder, and a copy of this remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this remand. THE EXAMINERS MUST READ AND ACKNOWLEDGE A READING OF THE VETERAN'S IN-SERVICE AND POST-SERVICE HISTORY, IN PARTICULAR AS REVIEWED BEGINNING ON PAGE 6 OF THIS REMAND, AND;

b. THE EXAMINERS MUST FURTHER ACKNOWLEDGE THAT UNDER REGULATIONS APPLICABLE TO THIS CLAIM, A VA EXAMINER OR EXAMINERS MAY COMMENT UPON WHETHER A CLAIMED IN-SERVICE ASSAULT OCCURRED AS ALLEGED BY THE VETERAN. 

c. The examiners must conduct any appropriate interviews and clinical testing to respond to the inquiries.

d. The examiners must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
 
e. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion. They must indicate whether their inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
f. The examiners shall respond to the following inquiries:

i. Does the evidence of record, including any additional information obtained from the Veteran or as a result of this remand, indicate that the Veteran sustained a personal assault during military service from July to August 1975, committed by three drill instructors as he reported? 

ii. On the basis of the clinical records, can it be concluded as medically undebateable that the Veteran's psychological disorder preexisted his entry into active military service in July 1975? 

iii. If it is found as medically undebateable that a psychological disorder did clearly preexist service, can it also be concluded as medically undebateable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; and 

iv. If a psychological disorder is not found to have preexisted service, 

1. Does the Veteran have PTSD, and if so, is such disorder a result of

a. childhood abuse and/or the suicide death of his daughter and/or witnessing the death of his mother; and/or 

b. the reported in-service assault, if found above. 

2. Does the Veteran have a clinical diagnosis of depression as a result of military service, including but not limited to the reported sexual assault, if that event is found by the examiners based upon medical evidence to have occurred? 

3. The RO/AMC should take such additional development action as it deems proper with respect to the claims, including any additional medical examinations deemed necessary. 

4. When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


